SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF DWS LARGE CAP FOCUS GROWTH FUND (FORMERLY KNOWN AS DWS LARGE COMPANY GROWTH FUND): Effective June 1, 2010, the Fund changed its name to DWS Large Cap Focus Growth Fund. The following information supplements the existing disclosure contained in the “Fund Ownership of Portfolio Managers” and “Conflicts of Interest” subsection under the “Management of the Fund” section of the Fund’s Statement of Additional Information. Fund Ownership of Portfolio Managers The following table shows the dollar range of shares owned beneficially and of record by Thomas M. Hynes, Jr. in the Fund as well as in all DWS Funds as a group (i.e., those funds advised by Deutsche Asset Management or its affiliates), including investments by his immediate family members sharing the same household and amounts invested through retirement and deferred compensation plans.This information is provided as of March 31, 2010. Name of Portfolio Manager Dollar Range of Fund Shares Owned Dollar Range of All DWS Fund Shares Owned Thomas M. Hynes, Jr. $0 $100,001-$500,000 Conflicts of Interest In addition to managing the assets of the Fund, the Fund’s portfolio manager may have responsibility for managing other client accounts of the Advisor or its affiliates.The tables below show, for Thomas M. Hynes, Jr., the number and asset size of (1) SEC registered investment companies (or series thereof) other than the Fund, (2) pooled investment vehicles that are not registered investment companies and (3) other accounts (e.g., accounts managed for individuals or organizations) managed by him.Total assets attributed to the portfolio manager in the tables below include total assets of each account managed by him, although the manager may only manage a portion of such account’s assets.The tables also show the number of performance based fee accounts, as well as the total assets of the accounts for which the advisory fee is based on the performance of the account.This information is provided as of March 31, 2010. Other SEC Registered Investment Companies Managed: Name of Portfolio Manager Number ofRegistered Investment Companies Total Assets of Registered Investment Companies Number of Investment Company Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts Thomas M. Hynes, Jr. 2 0 $0 Other Pooled Investment Vehicles Managed: Name of Portfolio Manager Number of Pooled Investment Vehicles Total Assets of Pooled Investment Vehicles Number of Pooled Investment Vehicle Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts Thomas M. Hynes, Jr. 0 $0 0 $0 Other Accounts Managed: Name of Portfolio Manager Number of Other Accounts Total Assets of Other Accounts Number of Other Accounts with Performance- Based Fee Total Assets of Performance- Based Fee Accounts Thomas M. Hynes, Jr. 6 0 $0 Please Retain This Supplement for Future Reference June 25, 2010
